                             UNITED STATES DISTRICT COURT
                              DISTRICT OF MASSACHUSETTS


UNITED STATES OF AMERICA                  )
                                          )
v.                                        )
                                          )                   Criminal No. 18-40039-TSH
TANYA CHOBOT,                             )
                                          )
                     Defendant            )
                                          )
                                          )
__________________________________________)


                        ORDER FOR COMPETENCY EVALUATION

                                           April 29, 2019


Hennessy, M.J.

       On March 28, 2019, Defendant Tanya Chobot moved to seal a motion for an evaluation to

determine her competency to stand trial pursuant to 18 U.S.C. § 4241. At a status conference on

April 26, 2019, the Government reported that it does not oppose the motion. The Court allowed

the motion to file under seal (Docket #61) and received the motion on April 26, 2019.

       Under the pertinent statute, a court shall grant the motion if (1) there is reasonable cause to

believe that the defendant may presently be suffering from a mental disease or defect rendering

her mentally incompetent to the extent that she is unable to understand the nature and consequences

of the proceedings against her, or (2) to assist properly in her defense. 18 U.S.C. § 4241(a). On

the basis of the unopposed motion, counsel’s affidavit, and Dr. Julia M. Reade’s February 25, 2019

report, I find that Defendant may be suffering from a mental disease or defect rendering her

mentally incompetent to the extent that she is unable to understand the nature and consequences

of the proceedings against her, or to assist properly in her defense.


                                                  1
       Accordingly, pursuant to 18 U.S.C. § 4241(a) and (b), it is ORDERED that a psychiatric

examination of Defendant be conducted in accordance with the provisions of 18 U.S.C. § 4247(b)

and (c).

       It is further ORDERED that, pursuant to 18 U.S.C. § 4247(b), the defendant be and hereby

is committed to the custody of the Attorney General for a period not to exceed thirty (30) days for

placement in a suitable facility closest to the court for purposes of the examination.

       Further, pursuant to 18 U.S.C. § 4247(c), the appropriate official or officials at the facility

to which the defendant is committed shall prepare a psychiatric report. The original of said report

shall be filed under seal with the Court; copies shall be mailed or e-mailed to the Assistant United

States Attorney William F. Abely, Esq., Suite 9200, 1 Courthouse Way, Boston, MA 02210

(William.Abely@usdoj.gov) and to Oscar Cruz, Esq., Federal Public Defender Office, 51 Sleeper

Street, 5th Floor, Boston, MA 02210 (Oscar_Cruz@fd.org). A hearing pursuant to 18 U.S.C.

§ 4247(d) will be scheduled upon receipt of the report.

       The report shall include:

               (1) Defendant’s history and present symptoms;

               (2) a description of the psychiatric, psychological, and medical tests that were

                   employed and their results;

               (3) the examiner’s findings; and

               (4) the examiner’s opinions as to diagnoses, prognosis, and whether Defendant is

                   suffering from a mental disease or defect rendering her mentally incompetent

                   to the extent that she is unable to understand the nature and consequences of the

                   proceedings against her or to assist properly in her defense.




                                                  2
       The Department of Justice shall pay all expenses incurred in connection with the

examination. When the Bureau of Prisons has designated the facility at which the examination is

to take place, Pretrial Services shall make available to the examiner all of the defendant’s mental

health records, if any, which it has been able to collect. Defendant is hereby ORDERED to provide

Pretrial Services with a copy of Dr. Reade’s February 25, 2019 report to include with Defendant’s

mental health records.


                                                     / s / David H. Hennessy
                                                     David H. Hennessy
                                                     United States Magistrate Judge




                                                3
